 TRIUMPH-ADLER-ROYAL609Roytype Division,Triumph-Adler-Royal,Inc.andInternational Union,United Automobile, Aero-space and Agricultural Implement Workers ofAmerica(UAW), Local 376, AFL-CIO. Cases39-CA-2138-1 and 39-CA-2138-3May 22, 1990SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFr AND DEVANEYOn June 30,1987, the National Labor RelationsBoard issued a decision in this proceeding findingthat the Respondent violated Section 8(a)(5) and(1) of theAct by,inter alia,implementing its deci-sion to subcontract and relocate bargaining unitwork without first bargaining to a bona fide im-passewith the Union.The Board remanded theproceeding to the judge for the limited purpose ofdetermining the appropriate remedies.'On March 31,1989,Administrative Law JudgeRussellM.King Jr. issued the attached supplemen-taldecision.The General Counsel and the Re-spondent filed exceptions and supporting briefs,2the Charging Party filed cross-exceptions,and theGeneral Counsel and the Respondent filed answer-ing briefs.The National Labor Relation Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in bight of the exceptions,cross-exceptions,and briefs and has decided toaffirm the judge's rulings,findings,3and conclu-sions, as modified herein.4We agree with the judge,based on the recordbefore him, that an order requiring the Respondentto reestablish its operations in Newington, Con-necticut,would be unduly burdensome under thecircumstances of this case.As the judge found, forseveral years prior to the relocation,the Respond-ent had sustained substantial financial losses, and1284 NLRB 810 (1987) Member Devaney was not a member of theBoardat the time of the issuance of the Board's original decision in thisproceeding.2 The General Counsel and the Charging Party have filed motions tostrike certain attachments to the Respondents' briefs that allege the oc-currence of additional facts since the close of the hearing, and the Re-spondent has filed a statement in opposition to the motions. In view ofour affirmance of the judge's finding that reestablishment of the Respond-ent's operations is not appropriate, we find it unnecessary to rule on themotionss The expiration date of the bargaining agreement applicable at thetime of the relocation was March 23, 1985, and not March 23, 1986, asthe judge stated.4 The Respondent has requested oral argument The request is deniedas the record, exceptions, cross-exceptions, and briefs adequately presentthe issuesand the positions of the parties.the relocation itself cost the Respondent in excessof $4 million. Although the General Counsel andtheCharging Party contend that the cost of areturn of the work to Connecticut would not reachthat magnitude, we find that an order to return toConnecticut would impose an undue burden even ifthe expenses were somewhat reduced, especially inview of the necessity of major capital expenditures,the long passage of time since the initial relocation,and the prospect of facing a renewal of the envi-ronmental concerns and problems that had previ-ously affected its operation at Newington.5Further, we find that _a remedy, including back-pay, that is tailored to the present rather than pastcircumstances better effectuates the purposes andpoliciesof the Act than does theWinn-Dixieremedy ordered, by the judge, which requires theRespondent to bargain over the previous decisionto relocate its operations and to bargain over thereestablishment of operations in Connecticut, withassociated backpay obligations.6 Instead, as we re-centlyordered under similar circumstances inReece Corp.,294' NLRB 448 (1989), we shall orderthe Respondent to offer Newington bargaining unitemployees reinstatement to their former positionsat the facilities to which the Respondent unlawful-ly transferred unit work, dismissing, if necessary,any persons hired at those facilities. In addition, weshall order the Respondent to offer to pay employ-ees travel and moving expenses. If there is insuffi-cientwork for all employees to be offered rein-statement, the' Respondent shall place the names ofthose for whom work is not available on a prefer-ential hiring list, in the order of their seniority, andshall offer them jobs in the future before hiringother persons.Employees offered reinstatementshall be allowed ' a reasonable period of time for ac-cepting such offers.75 The Respondent had been found in violation of Connecticut's StateDepartment of Environmental Protection (SDEP) standards after it hadmoved from West Hartford to Newington, and had an ongoing disputewith the Town of Newington over odors emitted from the plant, whichincluded a pending lawsuit against it at the time it decided to relocate theNewingtonplant. Seethose portions of the judge's original decision, at284 NLRB 813, 815, as well as fn. 7 of his supplemental decision. TheRespondent contends that, if it returned to Newington, it would likely befacedwith further legal battles in connection with its environmentalproblems, as well as substantial rises in costs to meet Connecticut's rigor-ous environmental standards. Testimony was offered in support of thiscontention. Although the Charging Party characterizes such testimony asspeculation, the Respondent's past problems with the SDEP and Newmg-ton lend substance to the Respondent's concerns in these regards6 SeeWinn-Dixie Stores,147 NLRB 788 (1964).7The Respondent contends that it is now unpractical or inappropriateto offer reinstatement to employees formerly employed at its Connecticutfacility because this relief was not sought until after the hearing onremand from the Board and because of changes in its operations and or-ganizational structure, including the purported sale of the Respondent'sassets toOlivetti Supplies, Inc.We shall leave consideration of these con-tentions to the compliance stage of this proceedingWe note, however,Continued298 NLRB No. 73 610DECISIONSOF THE NATIONALLABOR RELATIONS BOARDWe also shall order the Respondent to makewhole the Newington employees by paying themwhat they would have normally earned from thedate of their termination to the date of the offer ofreinstatement or, for the employees who decide notto relocate, until the date they secure substantiallyequivalent employmentwith other employers.8Backpay shall be based on the earnings that em-ployees normally would have received during theapplicable period less any net interim earnings, andshall be computed in the manner set forth in F. W.Woolworth Co.,90 NLRB 289 (1950), with interestcomputed in the manner set forth inNew Horizonsfor the Retarded.9Finally, because we have not or-dered the Respondent to restore the status quo anteand bargain about its decision, we believe it is un-necessary to provide an affirmative order requiringthe Respondent to furnish information it unlawfullywithheld.ORDERThe National Labor Relations Board orders thattheRespondent,RoytypeDivision,Triumph-Adler-Royal, Inc., Newington, Connecticut, its of-ficers, agents, successors, and assigns, shall1.Cease and desist from(a)Refusing to bargain collectively and in goodfaithwith International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica (UAW), Local 376, AFL-CIO as the ex-clusive representative of its employees in the ap-propriate unit set forth below, concerning the deci-sion to subcontract bargaining unit work from itsNewington, Connecticut facility and to relocatebargaining unit work permanently to other facili-ties.The appropriate unit is:All full-time and regular part-time productionandmaintenance employees,warehousemen,factory clerks, shipping and receiving clerksand quality control technicians employed [for-merly] by Respondent at its Newington facili-ty,excludingmanagerial employees, officeclericalemployees and guards, professionalemployees and supervisors as defined by theNational Labor Relations Act.that underGolden State Bottling Co. v. NLRB,414 U.S. 168 (1973), a pur-chaser having notice of pending unfair labor practice proceedings nor-mally has a duty to remedy the predecessor's unfair labor practices.9 As the record establishes that the Respondent sold its wide film andfabric operations in May 1986,backpay for employees formerly employedin that portion of the Respondent's operations shall terminate as of thedate of that sale. SeeEltec Corp.,286 NLRB 890 (1987). In determiningthe backpay amount due, the Respondent may offset any severance pay-ment employees may have received.9 283 NLRB 1173 (1987).(b)Refusing to furnish the Union with informa-tion necessary for and relevant to its function asbargaining representative.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer the Newington employees immediateand full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equiva-lent positions at its other facilities where the bar-gaining unit work has been relocated, with neces-sary traveling and moving expenses for them andtheir families and their household effects, withoutprejudice to their seniority or any other rights orprivileges previously enjoyed, dismissing, if neces-sary, any persons hired at those facilities. If thereare not a sufficient number of jobs for all the em-ployees to be offered reinstatement, the Respond-ent shall place the names of those for whom jobsare not available on a preferential list in the orderof their seniority, and thereafter offer them rein-statement before other persons are hired. Employ-ees offered reinstatement shall be allowed a reason-able period of time for accepting such offers.(b)Make the Newington employees whole forany loss ofearningsand other benefits suffered inthe manner set forth in the remedy section of thissupplemental decision.(c) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Mail copies of the attached notice marked"Appendix" 1 ° to all the Respondent's employeeswho were employed at the Newington facility inthe appropriate unit who were terminated or laidoff as a result of the subcontracting and relocationof bargaining unit work.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.30 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al LaborRelations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " TRIUMPH-ADLER-ROYAL611APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL make the Newington, Connecticut em-ployees whole, with interest, for any loss of earn-ings and other benefits suffered,ROYTYPEDIVISION,TRIUMPH-ADLER-ROYAL, INC.The National LaborRelationsBoard has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively ingood faith with International Union, United Auto-mobile,Aerospace and AgriculturalImplementWorkers of America (UAW), Local 376, APL-CIO as the exclusive representative of our employ-ees in the appropriate unit set forth below, con-cerning the decision to subcontractbargaining unitwork and to relocate work permanently to otherfacilities.The appropriate unit is:All full-time and regular part-time productionandmaintenance employees,warehousemen,factory clerks, shipping and receiving clerksand quality controltechniciansemployed [for-merly] by us at our Newington facility, ex-cludingmanagerial employees, office clericalemployees and guards, professional employeesand supervisors as defined by the NationalLabor Relations Act.WE WILL NOT refuse to furnish the Union, withinformation necessary for and relevant to its func-tion as bargainingrepresentative.WE WILL NOT in any ]like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer the Newington, Connecticut em-ployees immediate and fullreinstatementto theirformer jobs or, if those jobsno longer exist, to sub-stantially equivalent positions at the other plantswhere thebargainingunit work has been relocated,with necessary traveling and moving expenses forthem and theirfamiliesand their household effects,without prejudice to their seniority or any otherrights' or privileges previously enjoyed, dismissing,if necessary, any persons hired at the other plants.If there are not a sufficient number ofjobsfor allthe employees to be offered reinstatement, we shallplace the names of those for whom jobs are notavailable on a preferential list in the order of theirseniority, and thereafter offer themreinstatementbefore otherpersons arehired.Employees offeredreinstatementshall be allowed a reasonable periodof time for accepting such offers.Michael A.Marcionese, Esq.andRita C. Lislco, Esq.,forthe General Counsel.Brian Clemow, Esq.andRichard Mills, Esq. (Shipman &Goodwin),of Hartford, Connecticut, for the Respond-ent Employer.SUPPLEMENTALDECISIONSTATEMENT OF THE CASERUSSELL M. KING JR., Administrative Law Judge.These consolidatedcaseswere first heard by me in Hart-fort,Connecticut, in January 1985, On August 20, 1985, Iissuedmy initial decision in the case in which I foundthat the Respondent' had engaged in certain unfair laborpractices in violation of Section 8(a)(5) and (3) of theNational Labor Relations Act (the Act). The GeneralCounsel and the Charging Union filed exceptions to theBoard, and a motion to reopen the record to reconsidermy recommended remedy. On June 30, 1987, the Boardissued its Decision and Order wherein it found that theRespondent had violated Section 8(a)(5)and(1)by refus-ing to bargain to a bona fide impasse before implement-ing its subcontracting and plant relocation proposals.2Citing the "unusual circumstances presented by the histo-ry of this proceeding," the Board granted the motion ofthe General Counsel and the Charging Union to reopenthe record "for the limited purpose of determining theappropriate remedies in light of the relevant facts." In re-manding the case, the Board further recited that "It iscontemplated that the parties will include in their presen-tations facts relating to the hardship involved in transfer-ring back to the Newington, Connecticut plant any ofthe unit work 'unilaterally subcontracted or relocated."In my original recommended remedy, I had incorrectlyassumed, from the evidence then presented, that by thetime of the issuance of my initial Decision, the Newing-ton, Connecticut plant would be closed down. Pursuantto the Board's remand,the record was reopened and ad-ditional evidence and testimony was presented in Hart-fort,Connecticut on November 3, 4, and 5, 11987. There-'The corporate name of the Respondent is again changed in accord-ance with a reorganization that occurred in 1986.Roytype is currentlyone of four divisions of Triumph-Adler-Royal, Inc., a Delaware corpora-tion.Triumph-Adler-Royal, Inc. is a wholly owned subsidiary of Tn-umph-Adler AG, a German corporation. Triumph-Adler AG is ownedby Ing. C. Olivetti S.P.A. (ICO), an Italian corporation.2 The Board adopted my finding that the Respondent had failed to bar-gain in good faith in violation of Sec. 8(aX5) and (1) of the Act by refus-ing to furnish certain financial information to the Union prior to the Re-spondent's plant closure.However, the Board failed to find that the Re-spondent violated Sec.8(aX3) and(1) of the Act, and also faded to findthat the Respondent had engaged generally in a course of bad-faith bar-gaining.The Boarddetermined that my findings"went beyondthe issueslitigated" regarding the 8(a)(3) violation, and "beyond the issues framedby the pleadings" relative to the general bad-faith bargaining. 612DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDafter, the parties again filed briefs on the matter of an ex-panded remedy, which I had initially recommended tobe only backpay from the date each employee was termi-nated, to run through March 23, 1986, the expirationdate of the collective-bargaining agreement then ineffect.1.BRIEFHISTORYThe Union was certified by the Board as the collec-tive-bargaining agent for the Respondent's productionand maintenance employees on August 26, 1982. OnMarch 24, 1983, the Respondent and the Union enteredinto a collective-bargaining agreement which providedfor negotiations prior to the transferring or subcontract-ing out of any work customarily performed by membersof the unit. The Respondent had been losing money forseveral years (approximately $6 million in 1982, $5 mil-lion in 1983, with a projected loss of almost $2 million in1984). In November 1983 the Respondent held a meetingto inform the Union of its financial problems, indicatingthat it contemplated a reorganization plan. This plan, ac-cording to the Respondent, could include a wage freezeand the subcontracting or relocating of production workin order to reduce manufacturing costs. Thereafter, theUnion requested extensive information from the Re-spondent regarding its manufacturing costs, some ofwhich was provided, but much of which was not forth-coming from the Respondent. The withholding of thisrequested information was the basis of the complaint inthiscase.On April 9, 1984, the Respondent announcedits intention to subcontract some of the unit work to afirm in Mexico, and to relocate the plant in a southeast-ern state (ultimately Georgia) to perform the balance andmajority of the Respondent's manufacturing and distribu-tion processes. During the summer of 1984, some workwas in fact contracted out to a Texas company, and inNovember 1984, the first layoffs or terminations oc-curred. However, the last production employee was notterminated until July 1986, and the actual plant buildingin Newington was not vacated until March 1987. Duringthe removal process, the Respondent leased two facilitiesor buildings in Fort Valley, Georgia, one to be used as amanufacturing facility and the other to be used as a dis-tribution facility. These facilities are currently being usedfor said purposes by the Respondent, and the balance ofthe original production work remains contracted out to acompany in Del Rio, Texas, with actual production inMexico.The General Counsel and the Union argue that aproper remedy would be to relocate the Respondent'sentire production,warehousing, and distribution oper-ations back to Newington, Connecticut, and offer formeremployees full reinstatement, together with appropriatebackpay. The Respondent argues that such a remedywould be unduly burdensome and urges that my initialrecommended remedy should remain the same. The fmd-ings and recommendations are based on the record as awhole, including the testimony and evidence adduced atthe hearing after the Board's remand.33 The Charging Union was not represented by counsel at either of thehearings in this caseHowever, on the issue of an expanded remedy, aII.DISCUSSIONOF EXPANDED AND ALTERNATIVEREMEDIESIn the past, the Board has fashioned numerous differ-ent remedies in cases involving unilateral subcontracting,the elimination of productlines,and partial or total plantshutdowns resulting in the layoff or termination of em-ployees. In the leading case ofWinn-Dixie Stores, 147NLRB 788 (1964), the respondent unilaterally eliminatedits cheese packaging operation because of "economic dis-ability" not involving any "pressing economic necessity"or an "emergency situation." While fmding "no mitigat-ing circumstances" which might have excused the re-spondent's actions, the Board refused a status quo anteremedy, stating as follows:The nature of the violation would justify us in di-recting the Respondent to restore the status quoante by reestablishing the discontinued operation.However, we believe that our remedy should alsobe tempered by practical considerations. Reviewingthe nature of the Respondent's general business op-erations, the likelihood that the affected employeesare suitable for employment elsewhere in the Re-spondent's organization,, and the possibility that thediscontinued operation may now be outmoded, weare of the opinion that such reestablishment is notessential in this case to the moulding of a meaning-ful remedy suited to the practical needs of the situa-tion before us. [Footnote omitted.]InWinn-Dixie,the Board ordered the respondent to bar-gain with the union concerning resumption of the discon-tinued operation, and if no agreement was reached, tobargain with the union concerning effects or discontinu-ance of the operation on employees in the unit.4 TheBoard further ordered the respondent to pay backpay tothe employees until the occurrence of any of the follow-ing conditions: (1) Reaching mutual agreement with theUnion relating to the subjects which the respondent isrequired to bargain about; (2) bargaining to a bona fideimpasse;(3) the failure of the union to commence negoti-ationswithin 5 days of the receipt of the respondent'snotice of its desire to bargain with the union; or (4) thefailure of the union to bargain thereafter in good faith. InAvila Group, Inc.,218 NLRB 633 (1975), the'respondentmade a unilateral decision to close down a warehouseand subcontract certain unit work for "sound economicreasons." Although the Board found there to be bad-faithbargaining, it did not require reopening of the warehousein its remedy. InNational Family Opinion, Inc., 246brief was submitted on behalf of the Union by Susan Price-Livingston,Esq., and Daniel E. Livingston, Esq., Kestell, Pogue & Gould, of Hart-ford, Connecticut. Additional briefs were also submitted by the GeneralCounsel and counsel for the Respondent. All three briefs concerning theissues on remand were well written,extensive,and informative, andcounsel are to be complimented on their briefs, all of which have beenconsidered completely in rendering this Supplemental Decision The wit-nesseswho testified at the reopened hearing in November 1987 arehereby credited, there appearing to be no significant conflicts betweentheir individual testimonyAll new testimony and evidence, regardless ofwhether or not mentioned or alluded to, has been reviewed and weighedin light of the entire record4 There is no issue in this case regarding "effects" bargaining TRIUMPH-ADLER-ROYAL613NLRB 521 (1979), another "economically motivated"case citingWinn-Dixie Stores,supra, the respondent uni-laterally closed down its printing department and dis-charged that department's employees. The Board foundviolations of Section 8(a)(3) and (5) of the Act, but re-fused to granta statusquo ante remedy, in favor of aWinn-Dixietype remedy, because the respondent wasable to show that a status quo ante remedy would beunduly burdensome. The Board, however, commented asfollows:... the basic assumption underlying a full backpayremedy for an employer's failure to bargain over adecision to close is that, had the employer bar-gained with the union over the decision, a workablesolution--however remote that possibility-mighthave been advanced which would have obviatedthe need to close. By disregarding its statutory obli-gation to bargain, however, this Respondent fore-closed,until now,meaningful discussion of the clos-ing and precluded the possibility that an alternativeto termination of the printing department mighthave been agreed upon. 'While we recognize that itisnot certain that good-faith bargaining over thedecision to close would have resulted in a decisiondifferent from the one unilaterally implemented byRespondent, the uncertainty must be taxed againstthe wrongdoer rather than against the innocent em-ployees. [Footnotes omitted.]InWeather Tamer, Inc.,253 NLRB 1090 (1980), therespondent closed down a garment plant which theBoard found was merely an arm of its corporate owner.The Board found that the shutdown and the resultinglayoffs were discriminatory in violation of Section 8(a)(3)and (1) of the Act, and not for lawful economic reasons.A status quo ante remedy was ordered in this case, theBoard finding that the respondent failed to show that its"continued viabilitywould be endangered as a result ofsuch a remedy. In another similar case,Glenwood Man-agement Corp.,287 NLRB 1151 (1988), the respondentdischarged five employees and closed their department.After concluding that the discharges were discriminato-ry, the Board ordered a status quo ante remedy afterfording that the respondent had not established that sucha remedy wouldendangeritscontinued viability or beunduly burdensome. However, inArrow Automotive In-dustries,284 NLRB 487 (1987), no discriminatory con-duct was found in the economically motivated decisionby the respondent to close its plant. The Board refusedto order a status quo ante remedy, citing economic moti-vation as the sole reason for the respondent's unilateralaction, and aWinn-Dixietype remedy was ordered,citingNational Family Opinion, Inc.,supra.InGulf States Mfrs.,261 NLRB 852 (1982), unilaterallayoffs only were involved, with no plant closure. Infording a violation of Section 8(a)(5) only, the Boardgranted a partialWinn-Dixietype remedy, ordering back-pay from the date of the layoffs to the date that the Re-spondent's obligation to bargain was met. InOrangeData, Inc.,274 NLRB 1018 (1985), the respondent unilat-erally transferred work from its Missouri facility to itsCalifornia facility,resultingin thedischargeof employ-ees.Without any discussion of economics,the Boardfound that the actions of the respondent were discrimina-tory in violation of Section 8(a)(3) and(1)of the Act,and also found a violation of Section 8(a)(5) and (1) oftheAct.The Board again ordered aWinn-Dixietyperemedy, and additionally ordered the respondent to rein-state the employees"wherever located,"with backpayandmoving expenses.If reinstatementwas declined,backpay was to continue until any declining employeeobtained substantially equivalent employment.InGrif-fith-Hope Co.,275 NLRB 487(1985),the respondent uni-laterally subcontracted unit work for economic reasons,resulting in layoffs. Contrary to the administrative lawjudge, the Board did not find that the actions of the re-spondentwere discriminatory in violation of Section8(a)(3) and(1),relying on the fact that the judge hadfound no antiunion animus on the part of the respond-entsIn its remedy, the Board ordered the respondent toterminate its subcontracts and to reinstate the subcon-tracted work at its plant,with offers of reinstatement tothe employees who were laid off with appropriate back-pay. InGreat Chinese American Sewing Co.,227 NLRB1670 (1977), the respondent unilaterally closed one of itsfacilities,resulting in employee layoffs.Although theBoard found that there had been no radical change in theemployer'seconomic circumstances,and that the re-spondent's actions were discriminatory in violation ofSection 8(a)(3) and (1)of the Act, the Board nonethelessconcluded that the reopening of the facility would causeundue economic hardship.Thus, the Board did not ordera status quo ante remedy,finding that the policies of theAct would be sufficiently fulfilled by the issuance of afullmake-whole order covering the employees of the ter-minated facility.6The Board has found that the Respondent violatedSection 8(a)(5) and (1)by refusing to bargain to a bonafide impasse before implementing its subcontracting andplant relocation proposals.In this finding,the Board fur-ther concluded that the Respondent failed to supply nec-essary and relevant information needed by theUnion tobargain, constituting a failure to bargain in good faith inviolation of Section 8(a)(5) of the Act. I thus approachthe subject of an expanded recommended remedy withthese violations only in mind, without considering anyconduct on the part of the Respondent to be discrimina-tory, or tantamount to a violation of Section 8(a)(3) and(1) of the Act.In April 1984,the Respondent announced its intentionto subcontract some of its work to a firm in Mexico, andto relocate the plant in a southeastern state. During thesummer of 1984,some work was in fact contracted outto a Texas company, and in November 1984,the firstlayoffs or terminations occurred. The last productionemployee was terminated in July 1986, and the Newing-5In my original decision, I in fact found antiunion animus on the partof the Respondent.Since the Board determined that my findings regard-mg discrimination violative of Sec 8(a)(3) and (1),and my findings rela`tive to a general course of bad-faith bargaining, went beyond the issueslitigated and framed by the pleadings in this case, in my renewed consid-erations herein, I shall not consider the existenceof anysuch antiunionanimus in this case5 See alsoPurolator Armored, Inc.,268 NLRB 1268 (1984). 614DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDton plant was finally and completely vacated in March1987. Since then, the Respondent has been in full pro-duction in Fort Valley, Georgia, and certain productionwork remains contracted out to a Texas company, withactual production in Mexico. For several years prior toitsmove, the Respondent had sustained substantial finan-cial lossesinNewington, due to a multitudeof reasons.?The evidence reflects that it cost the Respondent inexcess of $4 million to remove its production and distri-bution activities to Georgia, and to subcontract a certainamount of its production work to Texas." After consid-ering all of the testimony and evidence in this case, in-cluding the testimony and evidence of record which wasproduced and given on remand, I find that to require theRespondent to relocate back to Newington any one orall of its manufacturing operations, or its distribution op-eration,would be unduly burdensome on the Respond-ent, as that term has been traditionally used and definedby the Board.EXPANDED REMEDYConsidering the foregoing, and since the Respondent'splant removal and subcontracting were economicallymotivated, and its conduct and actions have not beenfound to be discriminatory, I do not find that, in the cir-cumstances of this case, the Respondent should be re-quired to reopen its closed operations. I further find thatsuch an order here is unnecessary to effectuate the poli-cies of the Act, Thus, instead of requiring the Respond-ent to reopen a financially unprofitable operation, requir-9 Included in these problems were environmental difficulties, due tothe Respondent's manufacturing process.8 The Respondent's moving and subcontracting costs were to be pre-pared by John F. Tarantino, the director of corporate audit of Triumph-Adler-Royal, Inc., subsequent to the remand hearing. Tarantino testifiedextensively at the remand-hearing. This was accomplished, and the fig-ures were then reduced to a written summary and delivered to counselfor the General Counsel,who in turn verified the summarized figureswith those contained in the Respondent's audited general ledger. Theverification process, including its dates and times, were made known to arepresentative from the Union, who had the option to be present. At theend of the verification process, the summary itself was to be marked asR. Exh. Q(R), and without objection from counsel for the General Coun-sel, the exhibit was to be submitted and admitted into evidence after theremand hearing was adjourned.During the hearing, the Union objectedto this procedure, which objection was overruled. Thereafter, the exhibitwas prepared, verified and forwarded for admittance into evidence, therecord having been held open for that purpose. The Union continued toobject to the above procedure, and to the admittance into evidence of theexhibitThe Union further moved to reopen the record a third time topresent its own evidence regarding the figures and calculations in the ex-hibit.Ihave reconsidered the entire posthearmg procedure establishedduring the remand hearing, the Union's objections to the procedure andto the exhibit, and I have also considered the Union's motion to reopenthe record The Union's objections to the exhibit are again and herebydenied, and R. Exh. Q(R) is hereby admitted into evidence, and therecord is hereby closed Additionally, the Union's motion to reopen therecord to submit further evidence or argument regarding the exhibit isalso hereby denied.ing the expenditure of substantial sums of money, I con-clude that the Respondent's unfair labor practices will besufficiently remedied by an expanded and full make-whole order covering the employees of the closed facili-ty. I shall recommend aWinn-Dixietype of remedy,modified and tailored to conform to the circumstances ofthis case.9 In order to recreate as nearly as possible thesituationthat existed at the time the Respondent shouldhave bargained, and to make whole all employees in theunit for any loss of pay suffered as a result of the Re-spondent's subcontracting and plant closure, I shall rec-ommend that the Respondent be ordered to pay said em-ployees, as of the date of their respective terminations,their normal wage rates, until the earliest of the follow-ing conditionsare met: (1) mutual agreement is reachedwith the Unionrelatingto the Respondent's decision tosubcontract certain work and to close the Newington,Connecticut facility; ,(2) good-faith bargaining results in abona fide impasse; (3) the failure of the Union to requestand commence negotiations within 10 days of the receiptof the Respondent's notice of its desire to bargain withthe Union; or (4) the subsequent failure of the Union tobargain in good faith. Implicit in the above is the Re-spondent's actual good-faith bargaining with the Union,and to these ends, the Respondent will be so ordered tocommence said bargaining immediately upon the Union'saffirmative response to the Respondent's notice of itsdesire to bargain. If the Respondent decides to resumeone or more of its operations in Newington, and offers toreinstatethe appropriate employees to their same or sub-stantially equivalent positions, its liability as to these em-ployeeswill cease asof that date. Backpay shall be basedon the earnings which the employees normally wouldhave received during the applicable period, less any netinterim earnings,and shall be computed in the mannerset forth in F.W.WoolworthCo., 90 NLRB 289 (1950),with interest thereon to be computed in the manner pre-scribed inNew Horizons for the Retarded,283 NLRB1173 (1987).10 I shall further recommend that the Re-spondent be ordered to mail a copy of an appropriatenotice to the last known address of all former unit em-ployees who were terminated as a result of the Respond-ent's subcontracting or plant closure. Upon completionof such mailing, I shall recommend that the Company beordered to submit to the Regional Director a list of thenames and addresses of the employees to whom the no-tices were mailed.[Recommended Order omitted from publication.]0 The General Counsel has requested a "visitatorial"provision in theremedial order. Upon due consideration,that request is hereby denied.10 Regarding interest on backpay due prior to the Board's holding inNew Horizons,said interest shall be computed as directed by the Board'sholdings then in effect.